DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 27, 2021 have been reviewed and considered.  Claims 1-13 are pending in which claims 1, 3, and 6 have been amended; claims 10-13 are new.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Angus et al. (US 2002/0134809 A1) (hereinafter “Angus”).
	Regarding Claim 1, Angus discloses of a storage compartment or pocket (see Figures 1 & 7-9) for fastening to a garment (note that once worn on a body, the “waist pouch” as shown in Figures 1 & 7-9 is therefore “fastened to a garment”-see Figure 12), comprising: a breathable laminate [0033] comprising: a hydrophobic spacer material [0063]-[0064], note “Aero Spacer Drilex mesh”; and a stretchable hydrophobic material (via neoprene) adjacent the hydrophobic spacer material (see Figures 8-9 & 13-14, [0033]); wherein the stretchable hydrophobic material is secured (via the hydrophobic spacer material, see Figures 8-9 & 12-14), at least in part, to an exterior of a garment (see Figure 12); and wherein the garment is a shirt, shorts, pants, or a jacket (see Figure 12), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).
	Regarding Claim 2, Angus discloses the invention as claimed above.  Further Angus discloses further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric [0059].

	Regarding Claim 3, Angus discloses of a breathable, semi-permeable, laminate [0033] that comprises: a hydrophobic spacer material layer having top and bottom surfaces [0063]-[0064], note “Aero Spacer Drilex mesh”, see Figure13; and at least one stretchable hydrophobic material layer (via neoprene, see Figure 14, [0033]) fastened to at least a portion of the perimeter of the hydrophobic spacer material layer (see Figure 
	Regarding Claims 4-5, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 4), wherein the electronic device is a handheld electronic device [0003], i.e. cell phone; and 
	(claim 5), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

	Regarding Claim 6, Angus discloses of a storage compartment or pocket (see Figures 1 & 7-9) for fastening to a garment (note that once worn on a body, the “waist pouch” as shown in Figures 1 & 7-9 is therefore “fastened to a garment”-see Figure 12), comprising: 
	a garment fabric (via sunglasses/accessory strap) having a skin facing side and an opposed side (note diagram below); 
	a hydrophobic spacer material [0063]-[0064], note “Aero Spacer Drilex mesh”; adjacent the opposed side (see diagram below, see Figures 8-9); and 
	a stretchable hydrophobic material (via neoprene, see Figure 14, [0033]) adjacent the hydrophobic spacer material (Figures 8-9 & 12-14), wherein the stretchable hydrophobic material is secured, at least in part, to the opposed side of the garment fabric (see Figure 9), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).

    PNG
    media_image1.png
    934
    488
    media_image1.png
    Greyscale

	Regarding Claims 6-9, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 7), wherein the hydrophobic spacer material is secured, at least in part, to the opposed side (note diagram above);
	(claim 8), wherein the hydrophobic spacer material is removable from the storage compartment or the pocket (please note that any material can be torn away from a product so as to be “removable”)
	(claim 9), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

	Regarding Claim 10, Angus discloses garment (see Figure 12) comprising: a skin facing side (see side of garment as shown in Figure 12 facing the wearer’s skin); 
	an opposed side (side of garment shown in Figure 12-facing outward, opposite from skin facing side); 
	a storage compartment or pocket (see Figure 12, note “waist pouch”, see Figures 1 & 7-9) fastened to the opposed side of the garment (see Figure 12), 
	wherein the storage compartment or pocket comprises: 
	a hydrophobic spacer material ([0033] & [0063]-[0064], note “Aero Spacer Drilex mesh”), and 
	a stretchable hydrophobic material (0033, neoprene) adjacent the hydrophobic spacer material, (see Figures 13-14), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).
	Regarding Claims 11-13, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 11), wherein the hydrophobic spacer material is secured, at least in part, to the opposed side of the garment (see Figure 12 and Figures 8-9);	
	(claim 12), wherein the hydrophobic spacer material is removable from the storage compartment or pocket (please note that any material can be torn away from a product so as to be “removable”);
	(claim 13), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732